Citation Nr: 0033774	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  92-08 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to December 
1945.  The appellant is the veteran's widow.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a June 1990 rating decision, in which the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied service connection for the cause 
of the veteran's death.  The Board remanded this case in 
August 1994 and February 1996.

At this time, the Board has decided only the issue of the 
appellant's entitlement to service connection for the cause 
of the veteran's death under 38 U.S.C.A. §1112(c) (West 
1991); 38 C.F.R. § 3.309(d) (2000).  Her entitlement under 
38 C.F.R. § 3.311 (2000) and under the usual service 
connection laws and regulations is addressed in the remand 
appended below.

The Board further notes that, in its decision dated in 
February 1996, the Board referred to the RO the issue of 
entitlement to death pension.  To date, the RO has not 
addressed this issue.  Therefore, the Board again refers this 
issue to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no reasonable possibility that any further 
assistance by VA would aid the appellant in substantiating 
the claim that the veteran can be deemed a "radiation- 
exposed veteran," and the RO has substantially complied with 
all due process requirements as to the claim under 38 
U.S.C.A. §1112(c) (West 1991); 38 C.F.R. § 3.309(d) (2000).

2.  The veteran did not perform official military duties 
within 10 miles of the city limits of either Hiroshima or 
Nagasaki during the time period beginning on August 6, 1945 
and ending on July 1, 1946.


CONCLUSION OF LAW

The veteran is not a "radiation exposed veteran" under VA 
law and regulation, and the fatal bladder cancer cannot be 
presumed to have been incurred in service pursuant to 38 
U.S.C.A. §1112(c) (West 1991); 38 C.F.R. § 3.309(d) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the cause of the veteran's death, 
identified as metastatic cancer of the bladder on his death 
certificate, results from his in- service exposure to 
ionizing radiation.  Under VA law and regulations, the 
surviving spouse of a veteran is entitled to dependency and 
indemnity compensation when the veteran's death results from 
a service connected disability.  38 U.S.C.A. § 1310 (West 
1991).  

In order to establish service connection for cause of death, 
the evidence of record must show that a service connected 
disability either caused or contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312 (2000). 

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Additionally, service connection for 
disease or disability related to exposure to ionizing 
radiation can be also be awarded under the provisions of 
38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 3.309(d) 
(2000) or 38 C.F.R. § 3.311 (2000). 

With respect to the appellant's entitlement under of 
38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. § 3.309(d), 
these criteria provide that service connection for urinary 
bladder cancer shall be granted to a "radiation exposed 
veteran".  A veteran will be deemed a "radiation- exposed 
veteran" with proof that he participated in the occupation 
of Hiroshima or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and the period 
ending on July 1, 1946.  38 U.S.C.A. § 1112(c) (West 1991); 
38 C.F.R. § 3.309(d)(3)(ii)(B) (2000).  

The term "occupation of Hiroshima or Nagasaki, Japan by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions such as occupation of territory, control 
of the population, stabilization of the government, 
demilitarization of Japanese military, rehabilitation of the 
infrastructure or deactivation and conversion of war plants 
or materials.  38 C.F.R. § 3.309(d)(3)(vi) (2000).

The veteran died on December [redacted], 1989.  The immediate cause 
of his death, as noted on his Death Certificate, was 
identified as metastatic carcinoma of the bladder.  There 
were no other diseases or disabilities which contributed to 
the cause of his death.  The approximate interval between the 
onset of carcinoma and death was 1 year.  During his 
lifetime, he was not service connected for any disability.  
Additionally, his service medical records are negative for 
complaint, treatment, manifestation or diagnosis of carcinoma 
of the bladder.  His separation examination, dated in 
December 1945, indicated a "normal" clinical evaluation of 
the "genito- urinary organs."  

The veteran's post- service medical records first reflect his 
June 1985 report of a five-month history of mild back pain 
and intermittent painless gross hematuria without any other 
voiding symptoms.  He subsequently underwent a transurethral 
resection of bladder tumor, and his final pathology report 
showed Grade III transitional carcinoma of the bladder with 
invasion of the propriae down to, but not into, the 
muscularis, without any vascular evasion.  He was admitted to 
Smith Hospital in November 1989 with terminal metastatic 
carcinoma of the bladder, and he expired on the evening of 
December [redacted], 1989.

As noted above, the appellant contends that the veteran's 
cancer of the urinary bladder was caused by his in- service 
exposure to ionizing radiation.  She states that his exposure 
was related to the "Japan (A- bomb)" in 1945, alleging that 
"[the veteran] was not on ground at the time of [the] A- 
bomb explosion- He was sent in after the explosion - Do not 
know how long he was in the vicinity."  She also states that 
her husband was "in radiation from the Atomic bombs used in 
the two cities (Hiroshima and Nagasaki)."  It has been 
argued that he may have come within 10 miles of the city 
limits of Hiroshima or Nagasaki during liberty leave from the 
USS HAVERSON in October 1945. 

The veteran's service records show that he served as a Water 
Tender Third Class with the United States Coast Guard during 
World War II.  He was a recipient of the Asiatic Pacific 
Ribbon, the American Theatre of War Award and the World War 
II Victory Award.  He served aboard the USS HARVESON from May 
1944 to December 1945.  The War Diaries of the USS HARVESON, 
as well as a historical synopsis contained in Volume 3 of the 
Dictionary of American Naval Fighting Ships, shows that she 
arrived in Kujukushima Wan, Sasebo, Japan in September 1945.  
Over the next few weeks, she operated along the coast of 
Honshu, and supported occupation landings at Wakayama, Hiro 
and Nagoya.  She anchored in Hiro Wan, Japan on October 6, 
1945, and remained there until departure for Yokohama on 
October 31, 1945.  While stationed in the Hiro Wan facility, 
liberty parties departed to the mainland on various 
occasions, to include Hiro, Hiro Wan and Kure.  On November 
2, 1945, she moored at anchorage inner Breakwater Yokohama, 
and proceeded to depart for Pearl Harbor, Hawaii two days 
later.

Research conducted by the Defense Threat Reduction Agency 
(DTRA) confirmed that the veteran served aboard the USS 
HARVESON from May 1944 to December 8, 1945.  The USS HARVESON 
arrived at Sasebo, Kyushu, Japan (approximately 30 miles 
north of Nagasaki) on September 24, 1945, and remained there 
until September 27, 1945.  She then departed for Wakayama 
(175 miles from Hiroshima and 325 miles from Nagasaki), and 
continued on to anchor at Hiro Wan (a few miles beyond the 
10-mile limit of Hiroshima) on October 12, 1945.  She 
departed Hiro Wan for Yokohama (over 400 miles from Hiroshima 
and 550 miles from Nagasaki) on October 31, 1945 prior to 
leaving Japan on November 4, 1945.  Plots of anchorage 
positions showed that the nearest anchorage at Hiro Wan was 
approximately 13 nautical miles from Hiroshima.  Recreation 
parties were sent to Hiro and Kure on several occasions, and 
there were some liberty leaves without any specific locations 
mentioned.  The names of the individuals of the recreation 
parties were not given, and the presence of the veteran 
within the VA- defined limits of Hiroshima could not be 
confirmed.

The DTRA report stated that, assuming that the veteran has 
participated in the occupation of Hiroshima, Japan, a 
scientific dose reconstruction titled Radiation Dose 
Reconstruction U.S. Occupation Forces in Hiroshima and 
Nagasaki, Japan, 1945- 1946 (DNA 5512F), had determined the 
maximum possible radiation dose that might have been received 
by any individual who was at Nagasaki for the full duration 
of the American occupation, dated from September 1945 to June 
1946.  Using all possible "worst case" assumptions, the 
maximum dose any individual serviceman might have received 
from external radiation, inhalation and ingestion was less 
than 1 rem.  However, the estimate did not mean that any 
individual approached that level of exposure.  Rather, it was 
probable that the great majority of servicemen had no 
probable radiation exposure, and that the highest dose 
received by anyone was a few tens of millirem.

Based upon the above, the Board first finds, as a matter of 
law, that the veteran cannot be deemed a "radiation exposed 
veteran" under 38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d)(3)(ii)(B) (2000).  The evidence of record, which 
includes research conducted by DTRA, War Diaries of the USS 
HAVERSON and History of the USS HAVERSON, affirmatively 
establishes that the veteran performed his official military 
duties outside the 10-mile city limits of either Nagasaki or 
Hiroshima during in late 1945.  Research conducted by the 
DTRA shows that the nearest anchorage position of the USS 
HAVERSON was approximately 13 nautical miles.  A nautical 
mile is defined as a unit of length equal to about 6,076 
feet.  See Webster's II, New College Dictionary, page 729 
(1995).  A mile is defined as a unit of length equal to 5,280 
feet.  Id. at 694.  Thus, the nearest anchorage position of 
the USS HAVERSON was approximately 15 miles. 

In deciding that the veteran in this case was not a 
"radiation exposed veteran", the Board recognizes that he 
may well have entered the 10-mile city limit of Hiroshima 
while on liberty leave from the USS HAVERSON.  However, his 
time on leave is not considered to have been time required to 
perform or support military occupation functions.  See 
38 C.F.R. §§ 3.309(d)(3)(vi) (2000).  The Board finds no 
authority, either by statute or regulation, which would allow 
a finding that the veteran was performing "official military 
duties" while on shore leave.  As such, he cannot be deemed 
a "radiation exposed veteran" under 38 C.F.R. 
§§ 3.309(d)(3)(vi) (2000).  As the law and not the evidence 
is dispositive of this issue, the Board must deny this 
portion of the claim due to the absence of legal merit or 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet 
App 426, 430 (1994).

In deciding this claim, the Board finds that there is no 
reasonable possibility that any further assistance by VA 
would aid the appellant in the substantiating the issue as to 
whether the veteran can be deemed a "radiation- exposed 
veteran," and that the RO has substantially complied with 
all due process requirements.  In this respect, the RO has 
obtained War Diaries from the USS HAVERSON, History of the 
USS HAVERSON and a dose estimate from the DTRA in an effort 
to support the appellant's allegations that the veteran 
performed official military duties within 10 miles of the 
city limits of either Hiroshima or Nagasaki.  There are no 
outstanding requests for evidence, and the appellant has 
stated that there is no further evidence to submit in support 
of her claim.  Furthermore, she has been notified of this 
issue in her most recent Supplemental Statement of the Case.  
As such, a remand in this case for technical compliance with 
the requirements of the recently enacted Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(to be codified at 38 U.S.C.A. §§ 5103A and 5107) would not 
confer any benefit to the appellant.  See Sabonis, 6 Vet.App. 
at 430 (remands which would only result in unnecessarily 
imposing burdens on VA with no benefit flowing to the 
claimant are to be avoided).  


ORDER

The veteran cannot be recognized as a "radiation exposed 
veteran" under 38 U.S.C.A. § 1112(c) (West 1991); 38 C.F.R. 
§ 3.309(d)(3)(ii)(B) (2000), and the claim for service 
connection for the cause of his death under this law and 
regulation is denied.


REMAND

The Board has determined that the appellant will not prevail 
under the relaxed evidentiary standards of 38 U.S.C.A. 
§ 1112(c) (West 1991); 38 C.F.R. § 3.309 (2000).  However, 
urinary bladder cancer is also subject to service connection 
as a "radiogenic disease" under 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b)(2)(xiii) (2000).  

According to 38 C.F.R. § 3.311(a)(4)(i) (20000), in Hiroshima 
and Nagasaki occupation claims, if military records do not 
establish presence or absence from a site at which exposure 
to radiation is claimed to have occurred, the veteran's 
presence at the site will be conceded.  In this case, 
military records do not establish the veteran's presence or 
absence within the city limits of Hiroshima while on shore 
leave from the USS HAVERSON.  Accordingly, his presence 
within these city limits must be conceded.  DTRA has stated 
that any such individual would have been exposed to a maximum 
dose of less than 1 rem.  In view of the fact that he died 
from radiogenic disease and is deemed to have been exposed to 
ionizing radiation as a result of participation in the 
occupation of Hiroshima, the claim must be forwarded to the 
Under Secretary for Benefits pursuant to 38 C.F.R. § 3.311(c) 
(2000).  This action has not been accomplished.

Accordingly, this case is REMANDED for the following action:

1. The RO should forward the claim for review by 
the Under Secretary for Benefits for development 
pursuant to 38 C.F.R. § 3.311(b)(1) and (c) 
(2000).

2.  The appellant is hereby informed of her right 
to present any additional evidence or argument 
while this case is on remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

3.  Thereafter, the RO should thoroughly review 
the claims folder to ensure that all regulatory 
requirements under the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
have been satisfied.  Specifically, the RO should 
ensure that all duty to assist and notice 
requirements under the newly enacted 38 U.S.C.A. 
§ 5103A have been satisfied.

4.  After completion of the above, the RO should 
readjudicate the claim for service connection for 
the cause of the veteran's death with 
consideration given to all of the evidence of 
record, including any additional evidence obtained 
by the RO pursuant to this remand.  If the 
decision remains unfavorable, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 



